Case: 3:18-cv-00351-WHR-SLO Doc #: 35 Filed: 10/26/20 Page: 1 of 7 PAGEID #: 264




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

    Iron Workers District Council of              :   Case No. 3:18-cv-00351
    Southern Ohio & Vicinity Benefit Trust,       :
    et al.,                                       :   District Judge Walter H. Rice
                                                  :   Magistrate Judge Sharon L. Ovington
           Plaintiffs,                            :
                                                  :
    vs.                                           :
    Millennium Steel, Inc.,                       :
                                                  :
           Defendant.                             :


                         REPORT AND RECOMMENDATIONS 1


I.        Background

          This ERISA case is before the Court upon Plaintiffs Iron Workers District Council

of Southern Ohio & Vicinity Benefit Trust, Iron Workers District Council of Southern

Ohio & Vicinity Pension Trust, and Iron Workers District Council of Southern Ohio &

Vicinity Annuity Trust’s Motion for Judgment and Final Appealable Order. (Doc. No.

28). Defendant Millennium Steel has neither opposed nor responded to Plaintiffs’

Motion for Default Judge and Final Appealable Order.

          Early in this case, Plaintiffs effected service of summons upon the sole named

Defendant—Millennium Steel, Inc. (Doc. No. 3). Millennium Steel failed to file an

Answer or otherwise respond to Plaintiffs’ Complaint within the allotted time. As a

result, and upon Plaintiffs’ Application, the Clerk of Court docketed an Entry of Default


1
 Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
Case: 3:18-cv-00351-WHR-SLO Doc #: 35 Filed: 10/26/20 Page: 2 of 7 PAGEID #: 265




against Millennium Steel pursuant to Fed. R. Civ. P. 55(a). (Doc. No. 5).

       Plaintiffs next filed a Motion for Default Judgment pursuant to Fed. R. Civ. P.

55(b). (Doc. No. 6). The Court granted Plaintiffs’ Motion and granted them declaratory

and other relief. (Doc. No. 7). The Court found “Millennium Steel in violation of the

Trust Agreements for failing … to timely submit employer and employee fringe benefit

contributions to the Trusts.” Id., PageID 133. The Court further found Millennium Steel

in violation of the Trust Agreements by failing to comply with the Trusts’ Auditor’s

request to submit to a payroll audit. Id. As to damages, the Court granted Plaintiffs a

monetary judgment, and imposed it upon Millennium Steel, “in the amount determined to

be owed to the Trusts as a result [of] a completed payroll audit of Defendant and all

related costs associated with such audit.” Id. at 134. And the Court granted a monetary

judgment of $44,190.78 in favor of Plaintiffs and against Millennium Steel “with said

amount representing all known unpaid fringe benefit contributions, interest, and

liquidated damages found due and owing to Plaintiffs by Defendant prior to completion

of the ordered payroll audit of Defendant.” Id. Adding $2,687.50 in attorney fees, the

total amount of this judgment equaled $46,878.28.

       Ensuing garnishment proceedings led a Garnishee to submit to the Clerk of Court

$27,037.92. The Court directed the Clerk to distribute this amount to Plaintiffs’ counsel

in partial satisfaction of the previous $46,878.28 judgment.

       Meanwhile, contempt proceedings were required to secure Defendant’s

submission to a complete payroll audit. Defendant eventually submitted to the payroll

audit, leading Plaintiffs to file their presently pending Motion for Default Judgment.

                                             2
Case: 3:18-cv-00351-WHR-SLO Doc #: 35 Filed: 10/26/20 Page: 3 of 7 PAGEID #: 266




(Doc. No. 28, PageID 204).

II.    Discussion

       In light of the previous Entry of Default and Default Judgment against Millennium

Steel in this case, there is no controversy over the truth of the facts related to liability

asserted in Plaintiffs’ Complaint. See United States v. Conces, 507 F.3d 1028, 1038 (6th

Cir. 2007) (“upon the entry of a default judgment, Conces’s liability was deemed to be

established as a matter of law and the factual allegations of the complaint were no longer

open to dispute.”); Iron Workers Dist. Council of Southern Ohio & Vicinity Ben. Trust v.

Wortman Bros. LLC, 3:13CV148, 2014 WL 3458563, at *1 (S.D. Ohio 2014) (Rice, J.)

(citing Stooksbury v. Ross, Case No. 12-5739, 2013 WL 2665596, *3 (6th Cir. June 13,

2013)). “However, those allegations relating to the amount of damages suffered are

ordinarily not accepted as true unless the amount claimed is capable of ascertainment

from definite figures contained in detailed affidavits.” Wortman Bros., 2014 WL

3458563, at *1 (citing Dundee Cement Co. v. Howard Pipe & Concrete Prods., Inc., 722

F.2d 1319, 1323 (7th Cir. 1983)); see Vesligaj v. Peterson, 331 F. App’x 351, 355 (6th

Cir. 2009).

       Defendant Millennium Steel’s failure to answer or otherwise respond to Plaintiff’s

Complaint together with its inaction in the face of Plaintiff’s Motions—including their

presently pending Motion for Judgment and Final and Final Appealable Order—leaves

no doubt that Millennium Steel has no intention of defending in this case. Therefore,

default judgment, damages on the default judgment, and a final appealable order are

warranted against Millennium Steel.

                                                3
Case: 3:18-cv-00351-WHR-SLO Doc #: 35 Filed: 10/26/20 Page: 4 of 7 PAGEID #: 267




       Plaintiffs’ Motion and attached affidavits and evidence establishes that the

complete payroll audit of Millennium Steel for the period of January 1, 2017 through

December 31, 2018 established that it owes to Plaintiffs $228,391.98 in unpaid fringe

benefit contributions; $62,424.73 in unpaid interest; and $45,678.44 in liquidated

damages. (Doc. No. 28, PageID 218, Aff. Gotthardt, ¶8). In addition to these amounts

owed to Plaintiffs (as a result of the completed payroll audit), the delinquent

contributions report that Millennium Steel submitted to Plaintiffs together with the

formulas contained in the collection policy 2…,” see id. at ¶9 (footnoted added), establish

that Millennium Steel owes Plaintiff $99,469.78, this amount representing all known

unpaid fringe benefit contributions, interest, and liquidated damages found due and

owing to Plaintiffs by Millennium Steel. Id. (citing Exhibit 2).

       Millennium Steel is also liable for the reasonable attorney fees and costs Plaintiffs

incurred in this Case. See Doc. No. 1, Exhibits 1-3; Article III, Section 8 of the Benefit

Trust Agreement and Article VIII, Section 5 of the Pension and Annuity Trust

Agreements. Through October 22, 2019, Plaintiffs have expended of $12,929.78 in

attorney fees and $6,700.00 for auditor fees in unrecovered reasonable attorney fees and

costs to collect the delinquent amounts owed by Millennium Steel. See Doc. No. 28,

PageID 218, Aff. Gotthardt, ¶s 10-11). These amounts owed by Millennium Steel for

Plaintiffs’ attorney fees and costs are fair and reasonable. Defendant Millennium Steel,

moreover, is directly responsible for the accumulation of attorney fees and costs paid or


2
 Referring to the Collection and Control Policy for Employer Contributions and Reports. See Doc. No.
28, PageID 218, ¶6.
                                                  4
Case: 3:18-cv-00351-WHR-SLO Doc #: 35 Filed: 10/26/20 Page: 5 of 7 PAGEID #: 268




owed by Plaintiffs in this case.

       Accordingly, Plaintiffs are entitled to the default judgment and remedies they

presently seek, including the docketing of a final appealable order.

                   IT IS THEREFORE RECOMMENDED THAT:

       Plaintiffs’ Motion for Judgment and Final Appealable Order (Doc. No. 28) be

GRANTED, and a default judgment be entered in favor of Plaintiffs and against

Defendant Millennium Steel, LLC, awarding the following relief:


   1. A declaratory order finding Millennium Steel to be in violation of the Trust
      Agreements for failing to submit to timely submit employer and employee fringe
      benefit contributions to the Trusts.

   2. A monetary judgment in Plaintiffs’ favor and against Defendant Millennium Steel
      in the amount of $228,391.98 in unpaid fringe benefit contributions, $62,424.73 in
      unpaid interest, and $45,678.44 in liquidated damages as determined to be owed to
      the Trusts as a result the completed payroll audit of Defendant Millennium Steel
      for the period of January 1, 2017 through December 31, 2018 together with a
      monetary judgment in Plaintiffs’ favor and against Defendant Millennium Steel in
      the additional amount of $99,469.78 for unpaid fringe benefit contributions,
      interest, and liquidated damages due and owing to Plaintiffs by Defendant for a
      total amount due and owing the Plaintiffs by Defendant for unpaid fringe benefit
      contributions, interest, and liquidated damages of $435,964.93.

   3. A monetary judgment against Millennium Steel for Plaintiffs’ reasonable attorney
      fees and other costs associated with this action, thus far, pursuant to Section
      502(g)(2)(D) of ERISA, 29 U.S.C. § 1132(g)(2)(D) and the Trust Agreements in
      the amount of $12,929.78 for attorney fees and $6,700.00 for auditor fees.

   4. A permanent injunction against Millennium Steel prohibiting Millennium Steel
      from committing future violations of Section 515 of ERISA, 29 U.S.C. § 1145 and
      the Trust Agreements with respect to the Trusts in accordance with Section
      502(g)(2)(E) of ERISA, 29 U.S.C. § 1132(g)(2)(E).

   5. Post-judgment interest on all monetary awards pursuant to 28 U.S.C. § 1961.



                                             5
Case: 3:18-cv-00351-WHR-SLO Doc #: 35 Filed: 10/26/20 Page: 6 of 7 PAGEID #: 269




   6. This Court retain jurisdiction over this case until Millennium Steel fully complies
      with this Court’s orders.

   7. A finding that the Judgment Entry is a final appealable judgment entry pursuant to
      28 U.S.C. § 1291.


October 26, 2020                                s/Sharon L Ovington
                                                Sharon L. Ovington
                                                United States Magistrate Judge




                                            6
Case: 3:18-cv-00351-WHR-SLO Doc #: 35 Filed: 10/26/20 Page: 7 of 7 PAGEID #: 270




                        NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to the proposed findings and recommendations within FOURTEEN days after
being served with this Report and Recommendations. Such objections shall specify the
portions of the Report objected to and shall be accompanied by a memorandum of law in
support of the objections. If the Report and Recommendation is based in whole or in part
upon matters occurring of record at an oral hearing, the objecting party shall promptly
arrange for the transcription of the record, or such portions of it as all parties may agree
upon or the Magistrate Judge deems sufficient, unless the assigned District Judge
otherwise directs. A party may respond to another party’s objections within
FOURTEEN days after being served with a copy thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                             7
